 

Exhibit 10.2

 

[ex10-2_001.jpg]



 

Pricing information in Exhibit B to this agreement has been redacted based on
the registrant’s determination the information is not material and would likely
cause competitive harm.

 

Rental Agreement for LGC Genomics Oktopure Extraction Machine

 

Agreement made on this 2nd day of September, 2020, between Co-Diagnostics, Inc.,
a Utah corporation (herein after called “CoDx”) with offices at 2401 S. Foothill
Dr., Suite D, Salt Lake City, Utah 84109 and Arches Research, Inc., a Utah
corporation (“Arches”), with a lab located at 1960 S. 4250 W. Salt Lake City,
Utah 84104.

 

WHEREAS, CoDx sells testing reagents for use with hardware to provide real-time
polymerase chain reaction testing (“PCR”) for COVID-19 and various diseases and
Arches conducts testing services including PCR based tests; and,

 

WHEREAS, from time to time businesses, governmental agencies, schools and other
entities contact CoDx regarding testing services and CoDx desires to engage
Arches pursuant to the COVID-19 Laboratory Services Agreement of even date
herewith (“Services Agreement”) to provide testing services for customers which
desire such services; and,

 

WHEREAS, Arches desires to increase its capacity to test for COVID using CoDx
Logix Smart COVID-19 tests, but needs to have a high throughput extraction
machine and CoDx has agreed to provide such a machine to facilitate the purchase
of more of its tests on the following terms and conditions.

 

Terms and Conditions

 

1.        Appointment & Acceptance – CoDx agrees to purchase and place a LGC
Genomics manufactured high throughput extraction machine (“Oktopure”) at the
Arches lab. Arches agrees to use the Oktopure to increase the number of COVID
tests it can perform. The details of Oktopure is described more completely in
Exhibit A.

 

2.        Term of Agreement – The term of this agreement is 12 months. Following
the end of the Term, the agreement may be extended for a specific period of time
subject to the written mutual agreement and understanding of both parties or
until terminated by either party in writing upon 30 days prior notice.

 

3.       Minimum Exclusive Purchase – Arches agrees that it will only use
reagents supplied by CoDx in performing PCR tests for its customers in testing
for COVID. Arches agrees to purchase a minimum of 10,000 tests per calendar
month from CoDx. In addition, Arches will purchase all of the consumables
required for operation of the Oktopure from CoDx and listed on Exhibit B. The
purchase of reagents and extraction consumables will be at mutually agreed
purchase prices as shown in Exhibit B. Tests acquired to perform services under
the Services Agreement will count towards the 10,000 tests per month required
under this Agreement.

 

 

 

  [ex10-2_001.jpg]

 

4.       Oktopure. (a) Due Care of Oktopure. Arches warrants and represents that
the Oktopure shall be used only in the manner intended and Arches will exercise
reasonable care to prevent loss or damage to the Oktopure and not permit the
Oktopure or any part thereof to be used by anyone other than employees of Arches
or its affiliates; (b) Ownership. The Oktopure is, and shall at all times
remain, the sole and exclusive property of CoDx, and Arches shall have no right,
title or interest therein except as expressly set forth in these terms and
conditions; (c) Assignment or Transfer prohibited. Arches agrees that the
Oktopure is not for resale. Resale or attempted resale of the Oktopure shall
result in the immediate termination of this Agreement; and (d) Return of
Oktopure. Arches agrees to return the Oktopure listed in Exhibit A at its cost
within 10 days of the expiration or termination of this agreement in good
working order, reasonable wear and tear accepted. If the Oktopure is lost or
damaged, Arches shall be liable for the cost of repair or if lost for the full
depreciated cost of the Oktopure.

 

5.       Price – Test Reagents and extraction consumables will be supplied
throughout the duration of this Agreement as mentioned in Exhibit B. The prices
are subject to change by mutual agreement of the parties based on market
fluctuations but shall not increase earlier than six months from the date
hereof.

 

6.        Ordering, Delivery, Credit Policy and Terms of Payment – Orders are to
be placed by Arches via Purchase Order to CoDx 30 days in advance of the
anticipated delivery date. Payment terms will be Net 30 days from date of
invoice. In the event the invoice is paid in full in 15 days a cash discount of
2% of the invoice price will allowed. 18% per annum interest rate shall be
automatically applied to all outstanding balances not paid on or before the due
date from the due date to the date paid in full.

 

7.       Reagent Usage – Arches agrees to share results of reagent usage with
CoDx; provided that this obligation is limited by the limits and restrictions
imposed under applicable privacy and health information laws. CoDx shall not be
held accountable for Reagents contaminated after receipt by Arches, and the
Reagent Usage clause shall not be affected by any such contamination. Arches
will be responsible to maintain the inventory after receiving the test reagent
as recommended by CoDx.

 

8.       CoDx Oktopure Warranty – CoDx will be responsible for the repair or
replacement of malfunctioning Oktopure without charge during the term as long as
Arches Oktopure has not damaged the Oktopure through improper use or care. CoDx
makes no other warranties, express or implied, or of merchantability or fitness
for use, for the Oktopure. CoDx will not be responsible for any consequential or
incidental damages resulting from the use, or improper functioning of the
Oktopure. Such damages, for which CoDx will not be responsible include, but are
not limited to, loss of revenue or profit, down time costs, loss of use of the
Oktopure, contamination of Oktopure resulting from improper or insufficient
decontamination measures, cost of any substitute Oktopure or services or claims
of Arches’s customers for such damages.

 

9.       Trademarks, Trade Names, and Trade Dress – All sales and rentals are
made with the understanding that the CoDx trademarks, Trade Names, Trade Dress,
and original packaging will not be misused.

 

10.       Governing Law – The Agreement is governed by the laws of the State of
Utah without regard to any applicable conflicts or choice of law provisions. The
exclusive venue for any judicial action or proceeding arising out of this
Agreement shall be the state or federal courts located in Salt Lake City, Utah.
The parties hereby consent to the jurisdiction of said courts and waive any
objection that venue in such courts is inconvenient. The prevailing party in any
judicial action or proceeding arising out of this Agreement shall be entitled to
recover from the non-prevailing party, in addition to any other rights and
remedies hereunder, at law or in equity, its reasonable costs, fees, and
expenses, including reasonable attorneys fees and court costs.

 

11.       Termination of Agreement – CoDx reserves the right to terminate this
agreement if any one of the conditions stated in this agreement is not met by
Arches including, but not limited to, the minimum monthly purchase requirement
or failure to make timely payments on reagents or extraction consumables ordered
by Arches.

 

12.       Notice – Any notice required to be given hereunder shall be given in
writing, by personal delivery, or by certified or registered mail, return
receipt requested, sent to the party at its address set forth on the signature
page hereto, or such other address as may be specified by notice given in
accordance herewith. Notice shall be deemed given upon receipt by the party to
which it is sent or refusal to accept delivery.

 

13.       Entire Agreement - This document is the entire agreement between the
parties with respect to the subject matter hereof.

 

 



Innovating Revolutionary Molecular Diagnostics





 





2401 S Foothill Dr. Ste D Salt Lake City, UT 84109 USA (801) 438-1036
www.codiagnostics.com

 



 

 





 

[ex10-2_001.jpg] 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto
through their duly authorized officers on the date(s) set forth below.

 

Arches Research, Inc.   Co-Diagnostics, Inc.           Name: Richard Hague  
Name: Reed Benson           Title: COO   Title: CFO           Signature: /s/
Richard Hague   Signature: /s/ Reed Benson           Date: September 2, 2020  
Date: September 2, 2020

 



Innovating Revolutionary Molecular Diagnostics





 





2401 S Foothill Dr. Ste D Salt Lake City, UT 84109 USA (801) 438-1036
www.codiagnostics.com

 

 

 

 

[ex10-2_001.jpg]

 

Exhibit A

 

Details of Oktopure:

Serial Numbers: 09-00191

 

Instruction for use will provided.

 

CoDx will be responsible for the Installation and Qualification of the machine
and providing necessary documentation support.

 

Installation report will be signed by both the parties upon successful
installation and qualification.

 

Required training will be provided by CoDx to the operating personnel and also
will be responsible for trouble-shooting in the case of any time during the
contract period.

 





Innovating Revolutionary Molecular Diagnostics





 





2401 S Foothill Dr. Ste D Salt Lake City, UT 84109 USA (801) 438-1036
www.codiagnostics.com

 

 

 

 

[ex10-2_001.jpg]

 

Exhibit B

 

Test Reagents   Price A Logix Smart COVID-19 test   $[  ] per reaction * B
sbeadex RNA extraction (LGC)   $[  ] per reaction C     D     E    

 

Sales taxes will be charged on sales of all reagents and extraction consumables.

Prices subject to change upon 30 days prior written notice.

 

*Volume purchase at one time will receive price break for Logix Smart COVID-19
Test.

 

250 Reaction Size Kit:

40-99 kits (10,000-24,750 reaction) = $[  ]

100-199 kits (25,000-49,750 reactions) = $[  ]

200- 399 kits (50,000-99,750 reactions) = $[  ]

400 or more kits (100,000 or more reactions) = $[  ]

 

5000 Reaction Size Kit:

2-4 kits (10,000-20,000 reactions) = $[  ]

5-9 kits (25,000-45,000 reactions) = $[  ]

10-19 kits (50,000-95,000 reactions) =$[  ]

20-49 kits (100,000-245,000 reactions) = $[  ]

50 or more kits (250,000 or more reactions) = $[  ]

 





Innovating Revolutionary Molecular Diagnostics





 





2401 S Foothill Dr. Ste D Salt Lake City, UT 84109 USA (801) 438-1036
www.codiagnostics.com

 

 

 

 

 